DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2017/0025634) in view of Koaizawa (JP-05265196).
Regarding claim 1, Jeong teaches a display device (Figs. 1-6B) comprising: a display module (120, Fig. 3-6B) that is foldable with respect to a first bending axis (such as bending axis at B, Figs. 4-6B) and a second bending axis (such as bending axis at A, Figs. 4-6B) spaced apart from the first bending axis; a protection film (112, Figs. 3-6B) 
Jeong does not teach the protection film overlapping the second bending axis, and the complementary film below the protection film. However, Koaizawa teaches a protection film (13, Figs. 1, 2) overlapping a bending axis (bending axis in Fig. 2), and a complementary film (12, Figs. 1, 2) below the protection film (also see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the protection film overlapping the second bending axis, and the complementary film below the protection film in Jeong, as taught by Koaizawa, in order to prevent metal fatigue and peeling when vigorous bending occurs. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, Jeong already teaches the first bending axis is for in-folding and uses the protection film for support and the second bending axis is for out-folding and uses the complementary film. In order to allow in- and out- folding to occur at a bending axis, it would be obvious to use combination of both the protection film and the 
	Regarding claim 2, Jeong in view of Koaizawa teaches the display device of claim 1, and Jeong in view of Koaizawa further teaches wherein the display device is in-foldable with respect to the first bending axis (B is in-fold in Figs. 5-6B of Jeong), and in-foldable and out-foldable with respect to the second bending axis (A is out-fold in Figs. 5-6B of Jeong, note that a bending axis capable of in-fold and out-fold was established in above claim 1).
Regarding claim 12, Jeong teaches a display device (Figs. 1-6B) comprising: a display module (100 with 120-150, Figs. 1-6B) on which a plurality of bending axes (bending axis at A and B) is defined and which is foldable with respect to each of the plurality of bending axes (as shown in Figs. 2, 5-6B); and a base film (111, 112, Figs. 3-6B) below the display module, wherein the base film comprises: a first portion (112, Figs. 3-6B) overlapping a first bending axis (bending axis at B, Figs. 5-6B) of the plurality of bending axes and having a first thickness (thickness of 112); and a second portion (111, Figs. 3-6B) overlapping a second bending axis (bending axis at A, Figs. 5-6B) of the plurality of bending axes. 
Jeong does not teach a second thickness greater than the first thickness. However, Koaizawa teaches a portion (12, 13), comprising a protection film (13, Figs. 1, 2) overlapping a bending axis (bending axis in Fig. 2), and a complementary film (12, Figs. 1, 2) below the protection film (also see abstract), and having a thickness (thickness of 12 and 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second thickness 
Regarding claim 13, Jeong in view of Koaizawa teaches the display device of claim 12, and Jeong further teaches wherein the first portion comprises a first portion of a protection film (same as 112 at the first bending axis, Figs. 3-6B) comprising a polymer material ([0057]: “…112 may include a soft material, polymer film.”), and the second portion comprises: a second portion of the protection film (same as 112 at the second bending axis; note this was established in above claim 12 to provide thicker thickness at the second bending axis for both in- and out- folding operation) that comprises the polymer material and extends from the first portion of the protection film; and a complementary film (111, Figs. 3-6B) that comprises a metal, does not overlap 
Regarding claim 14, Jeong in view of Koaizawa teaches the display device of claim 13, and Jeong further teaches wherein the display device is in-foldable with respect to the first bending axis (B is in-fold in Figs. 5-6B of Jeong), and in-foldable and out-foldable with respect to the second bending axis (A is out-fold in Figs. 5-6B of Jeong, note that a bending axis capable of in-fold and out-fold was established in above claim 12).

Claims 3-6, 11, 15-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Koaizawa, and further in view of Kim et al. (US 2016/0268523; hereinafter “Kim”)
	Regarding claim 3, Jeong in view of Koaizawa teaches the display device of claim 2. Jeong does not teach a light blocking layer between the display module and the protection film, overlapping the first bending axis and the second bending axis. However, Kim teaches a light blocking layer (330, Fig. 3) between a display module (200, Fig. 3) and a protection film (351, 353, Fig. 3), overlapping a first bending axis and a second bending axis (at axis of BA1 and axis of BA2, Fig. 3), and the light block layer contacts the display module and the protection film (330 contacts 200 and 351, 353 as shown in Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light blocking layer between the display module and the protection film, overlapping the first bending axis and the 
Kim does not explicitly teach the light blocking layer having a black color. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light blocking layer having a black color in Jeong in view of Koaizawa and Kim, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, a black color is already commonly used in the art and known to be effective to block light, and using this color does not yield unpredictable results.
Regarding claim 4, Jeong in view of Koaizawa and Kim teaches the display device of claim 3, and Kim further teaches wherein the light blocking layer contacts the display module and the protection film (established in above claim 3, 330 contacts 200 and 351, 353 as shown in Fig. 3).
	Regarding claim 5, Jeong in view of Koaizawa and Kim teaches the display device of claim 3, and Jeong further teaches a cover layer (such as 200, Fig. 3) below the complementary film to cover the complementary film (200 cover 111, Fig. 3).
	Regarding claim 6, Jeong in view of Koaizawa and Kim teaches the display device of claim 5. Jeong does not teach an impact absorbing member below the protection film and having elasticity. However, Kim teaches a protection film that is also an impact absorbing member (350, Fig. 3; [0046-0048]: “…curved buffering member 
	Regarding claim 11, Jeong in view of Koaizawa and Kim teaches the display device of claim 5, and Jeong further teaches wherein a first curvature radius (radius at B in Fig. 2) generated when folded with respect to the first bending axis is less than a second curvature radius (radius at A in Fig. 2) generated when folded with respect to the second bending axis (radius of A is shown larger than B as shown in Fig. 2). 
	Regarding claim 15, Jeong in view of Koaizawa teaches the display device of claim 13. Jeong does not teach wherein the base film further comprises a light blocking layer, and the light blocking layer is disposed between the first portion of the protection film and the display module and between the second portion of the protection film and the display module. However, Kim teaches a base film (330, 350, Fig. 3) further comprises a light blocking layer (330, Fig. 3), and the light blocking layer is disposed between a first portion of the protection film (351, Fig. 3) and a display module (200, Fig. 3) and between a second portion of the protection film (353, Fig. 3) and the display module (as shown in Fig. 3), the light blocking layer contacts the display module, the 
Kim does not explicitly teach the light blocking layer having a black color. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light blocking layer having a black color in Jeong in view of Koaizawa and Kim, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, a black color is already commonly used in the art and known to be effective to block light, and using this color does not yield unpredictable results.
	Regarding claim 16, Jeong in view of Koaizawa and Kim teaches the display device of claim 15, and Kim further teaches wherein the light blocking layer contacts the display module, the first portion of the protection film, and the second portion of the protection film (established in above claim 15, 330 contacts 200 and 351, 353 as shown in Fig. 3 of Kim).
Regarding claim 17, Jeong in view of Koaizawa and Kim teaches the display device of claim 15, and Jeong further teaches a cover layer (such as top surface 200, Fig. 3) disposed below the complementary film to cover the complementary film (top surface portion of 200 over 111, Fig. 3).
	Regarding claim 18, Jeong in view of Koaizawa and Kim teaches the display device of claim 17. Jeong does not teach an impact absorbing member disposed below the base film and having a predetermined elastic force. However, Kim teaches a base film (330, 351, 352, Fig. 3) comprising a protection film (351, 352, Fig. 3), and the protection film is also an impact absorbing member (350, Fig. 3; [0046-0048]: “…curved buffering member 350 absorbs part of the impact on the curved portion of the display panel…”) and having a predetermined elastic force (inherent for impact absorbing member to have a predetermined elastic force; also note that Jeong’s protection film is described as using “soft material”, which means it has a predetermined elastic force). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an impact absorbing member disposed below the base film and having a predetermined elastic force in Jeong in view of Koaizawa and Kim, as taught by Kim, in order to add additional impact absorbing member below the base film for protection. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, a formerly known protection film with impact absorbing ability is now separated as protection film and an impact absorbing member.
	Regarding claim 21, Jeong in view of Koaizawa and Kim teaches the display device of claim 18, and Jeong further teaches wherein the display module comprises a 
	Regarding claim 22 as best understood, Jeong in view of Koaizawa and Kim teaches the display device of claim 15, and Jeong further teaches wherein a first curvature radius (radius at B in Fig. 2) generated when folded with respect to the first bending axis is less than a second curvature radius (radius at A in Fig. 2) generated when folded with respect to the second bending axis (radius of A is shown larger than B as shown in Fig. 2).



Allowable Subject Matter
s 7-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 7-9, prior arts do not teach or suggest the combination of the display device of claim 7, in particular, wherein the impact absorbing member comprises: a first impact absorbing member that does not overlap the complementary film and has a first thickness; and a second impact absorbing member that overlaps the complementary film and has a second thickness less than the first thickness.
Re claim 10, prior arts do not teach or suggest the combination of the display device of claim 10, in particular, wherein the protection film has a thickness of about 50 pm or more and about 100 pm or less, the light blocking layer has a thickness of about 5 pm or more and about 8 pm or less, the complementary film has a thickness of about 30 pm or more and about 50 pm or less, and the cover layer has a thickness of about 3 pm or more and about 5 pm or less.
Re claims 19 and 20, prior arts do not teach or suggest the combination of the display device of claim 19, in particular, wherein the impact absorbing member comprises: a first impact absorbing member that does not overlap the complementary film and has a first thickness; and a second impact absorbing member that overlaps the complementary film and has a second thickness less than the first thickness.

Response to Arguments
on 11/11/2020 have been fully considered but they are not persuasive. Applicant made the following argument:
1. Applicant alleges, regarding claims 1 and 12, that Koaizawa does not appear to teach or suggest the metallic patterns 12 being below a protection film which is below a display module. Rather, Koaizawa teaches a protective film 13 covering the metallic patterns 12 which are on a transparent film 11 so as to prevent peeling of the metallic patterns 12 from the transparent film 11 during bending (response on pages. 10-11).
Note that what is considered as “above” or “below” depends on the figure’s orientation. Note that Fig. 1 clearly shows 12 is below 13. Also, if Fig. 2 is rotated 180 degree, then 12 is also below 13. Thus, examiner respectfully disagrees with applicant’s argument.
2. Applicant alleges, regarding claims 1 and 12, that Koaizawa does not appear to teach or suggest first and second bending axes, and further appears to teach a thickness of the metallic patterns 12 and the protective film 13 being constant along an upper surface of the transparent film 11 (Response on page 11).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Jeong already teaches the first and second bending axes, and that Koaizawa is used to teach a protection film can overlap a bending axis and a complementary film can be disposed below the protection film.
.
In response to applicant's argument that Koaizawa is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the particular problem to solve is to prevent metal fatigue and peeling at the bending axis of films when vigorous bending occurs, which is reasonably pertinent to the problem of bending the films inside the display device in Jeong. Thus, examiner respectfully disagrees with Applicant’s argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JAMES WU/Primary Examiner, Art Unit 2841